ITEMID: 001-140594
LANGUAGEISOCODE: ENG
RESPONDENT: GRC
BRANCH: ADMISSIBILITY
DATE: 2013
DOCNAME: KOUFAKI AND ADEDY v. GREECE [Extracts]
IMPORTANCE: 3
CONCLUSION: Inadmissible
JUDGES: Isabelle Berro-Lefèvre
TEXT: 1. The first applicant, Ms Ioanna Koufaki, is a Greek national who was born in 1967 and lives in Athens. She was represented before the Court by Mr I. Adamopoulos, Mr V. Chirdaris and Mr A. Argyros, lawyers practising in Athens. The second applicant is the Confederation of Public-Sector Trade Unions (ADEDY). It was represented before the Court by Ms M.M. Tsipra and Mr M. Miliarakis, lawyers practising in Athens.
2. The facts of the case, as submitted by the applicants, may be summarised as follows.
3. The first applicant is a member of the Athens Bar and since 2 March 2001 has been on the scientific staff of the Greek Ombudsman’s Office. On that date she commenced employment under a private-law contract for an initial five-year period and subsequently on an indefinite basis. Her pay was governed by Laws nos. 2477/1997 and 3205/2003 on the salary rules applicable to public servants and public-sector employees. On 10 April 2012 she was seconded to the central department of the Technical Chamber of Greece (Techniko Epimelitirio Ellados), a corporate body governed by public law.
4. The second applicant is a trade union organisation representing several unions of public-sector workers employed on a permanent basis or under private law by the State, corporations governed by public law and the local and regional authorities. Its main aim is to defend the economic, social and professional interests of public-sector workers, including with regard to pension issues.
5. On 15 March 2010 Law no. 3833/2010, entitled “Protection of the national economy – Urgent measures to respond to the financial crisis” was published in the Official Gazette ... The Law reduced the pay of persons working in the public sector – irrespective of their employment status – by a percentage ranging from 12% to 30%, notwithstanding any other specific or general legislation, collective agreement, arbitration ruling or individual agreement or contract (section 1). It established a new pay ceiling for all persons working in the public sector (section 2) and set out the government’s 2010 revenue policy. The above-mentioned reductions were to apply retrospectively from 1 January and 1 March 2010.
6. On 3 May 2010 the Minister of Finance and the Governor of the Bank of Greece, representing the Hellenic Republic, and the European Union’s Commissioner for Economic and Monetary Affairs, signed a memorandum of understanding. This document set out in detail the measures comprising a three-year programme drawn up by the Greek authorities after consultation with the European Commission, the European Central Bank and the International Monetary Fund. It stated, inter alia, that “[i]ncomes and social security policies need to buttress the fiscal adjustment effort and restoration of competitiveness. Realigning incomes to sustainable levels is necessary to assist fiscal correction, support a reduction in inflation well below the euro area average, and improve price and cost competitiveness on a lasting basis”. Further on, the document stated as follows:
“The government is committed to fairness in the distribution of the adjustment burden. Our resolve to protect the most vulnerable in society from the effects of the economic downturn was taken into account in the design of the adjustment policies. In consolidating government finances, larger contributions will be raised from those who have traditionally not carried their fair share in the tax burden. With regard to the reduction in public wages and in pensions, the minimum earners have been protected: [as regards] pension reductions: The elimination of the 13th and 14th pensions is compensated, for those receiving less than €2500 a month, by introducing a new flat bonus of €800 a year. The benefit reduction is weighted toward the higher pension earners. Wage bill reductions. The 13th and the 14th wage payments will be eliminated for all employees. To protect the lower income segment, here too, for those receiving less than €3000 a month, a flat bonus payment of €1000 a year per employee will be introduced, which will be financed through cutting salary allowances for higher income segments.”
7. On 6 May 2010 Law no. 3845/2010 on measures to implement the euro area/IMF financial stabilisation mechanism for Greece was published, essentially ratifying the memorandum of understanding with regard to relations between Greece and the euro area Member States. Section 3 of the Law reduced public-sector pay by a further 8%. Section 4 increased the rate of VAT and the special consumption taxes.
8. On 8 and 10 May 2010 the Finance Minister signed two agreements: the “Loan Facility Agreement between certain Euro Area Member States and KfW (as Lenders) and the Hellenic Republic (as Borrowers) and the Bank of Greece (as the Borrower’s Agent)”, and the “International Monetary Fund Stand-by Arrangement”.
9. Under Laws nos. 3833/2010 and 3845/2010 the first applicant, who had been receiving a gross monthly salary of 3,339 euros (EUR) (leaving her with a net salary of EUR 2,435.83) had her special allowance reduced by 20% from 1 January 2010 and her “Easter” allowance cut by 30%. The latter was subsequently abolished altogether, together with the “Christmas” allowance and the holiday allowance. More specifically, the first applicant’s gross salary had been made up of a basic salary of EUR 2,311, a family allowance of EUR 53, a graduate allowance of EUR 45 and a special allowance of EUR 752.93. The last of these allowances had been set at EUR 930 on 1 January 2008 but was reduced by 12% on 1 January 2010 and by a further 8% on 1 June 2010. With the entry into force of Law no. 3845/2010, the applicant’s Christmas, Easter and holiday allowances were stopped since her total monthly pay exceeded EUR 3,000... .
10. Law no. 3847/2010 reduced the amount of these allowances for public-sector retirees and abolished them altogether for those under the age of sixty.
11. On 26 July 2010 the applicants and other individuals applied to the Supreme Administrative Court: the first applicant applied for judicial review of her pay statement, while the second applicant sought judicial review of the adverse impact which the above-mentioned laws would have on its members’ financial situation. The persons lodging the applications alleged that the laws in question were in breach of the Constitution and of various international instruments including Article 1 of Protocol No. 1.
12. On 20 February 2012 the Supreme Administrative Court, sitting as a full court, rejected the applications for judicial review (judgment no. 668/2012, finalised on 2 March 2012). ...
...
13. On 28 February 2012 an administrative decision adopted under Law no. 4024/2011 (laying down rules on pensions, salary scales, appraisal, the creation of a reserve of posts and other measures to implement the public finances medium-term strategic plan (2012-15)) cut the applicant’s salary by a further EUR 700, bringing her net monthly salary to EUR 1,885.79.
...
